Citation Nr: 1119178	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from January 1962 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The appeal arises from the RO in Detroit, Michigan.  


FINDING OF FACT

In a March 2010 submission, confirmed by an October 2010 letter from the Veteran's representative, the Veteran withdrew his appeal regarding the issues of service connection for diabetes mellitus and hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of service connection for diabetes mellitus and hypertension.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied service connection for diabetes mellitus and hypertension in a March 2004 rating decision; the Veteran perfected an appeal to the Board.  

In March 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for diabetes and hypertension.  This was confirmed by an October 2010 letter from the Veteran's representative.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Board determines that the appeals have been properly withdrawn in writing, and as such, the Board has no jurisdiction in the matter and dismissal is warranted in this case.  


ORDER

The appeal of the denial of service connection for diabetes mellitus is dismissed.  

The appeal of the denial of service connection for hypertension is dismissed.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


